Title: To Alexander Hamilton from Baron von Steuben, [August–September 1787]
From: Steuben, Baron von
To: Hamilton, Alexander



[New York, August–September 1787]

Mon Cher Ami. L’amour pour la justice, autant que L’Amitié dont Vous m’avez honoré depuis dix ans Vous a induit d’acquiescer à ma Sollicitation & de Vous charger de ma demande Envers les E: U: Vous Ayant Exposé les titres sur lesquelles ma pretention est fondé, Votre Opinion joint a Ceux de Mr: Douane, Chancellier Livingston et Mr: jay, etoit Unanime, que la stipulation fait entre les E:U: et moi, avant mon Entré dans le service, Attesté et Certifier par les Memes personnes que le Congres avoit chargé de traiter avec moi, Avoit toute la Validité d’un Contract Entre un Souverain et un individu. Vous etiez d’Accord que ce contract etoit remplie de mon côté, dans toute son Etendue, et qu’il ne L’etoit qu’en partie du côté des E:U:
Vous Avez pris la peine Monsieur d’Exposer la justice de mes demandes dans un jour, que mes plus Ardens Antagoniste seront obligé de Ceder à la Verité. Ainsi tout mes desirs, tout mes Esperences, se bornent a la reconnoissance de ce Contract. Si le Congres ne peut ou ne Veut pas remplir ses Engagemens, il n’y Vat que de ma fortune, & dans le Catalogues des personnes rendue Malheureux, par un Gouvernement plus Malheureux Encore, je ne ferai qu’un individue de plus. Mais si le Congrès denie le Contract, allors il y Vat de mon honneur, et si J’ai le Courage de braver la pauvrete a laquelle L’injustice ma reduit, je n’aurez jamais la lacheté, de me Voir Accusé d’Escrocquerie & de fauseté. Dans ce Cas je suis determiner de publie, tout les transactions & la Mauvaise fois avec laquelle, le Congres a rencontre mes proposition Generuse & comme il a recompenser mes services.
Je doit a mon honneur la poursuite de cette Affaire, je le doit encore pour ma justification, envers les honnettes Gens, quil m’ont Avancé la somme neccessaire pour Venir de L’Europe servir les E. U. et dont il etoit hors de mon pouvoir de payer ni Capital ni interet. Les payement chetives & periodique que J’ai touché depuis la paix, ne servoit qu’a me faire Vivotter, dans une dependence, aussi humiliante, que le plus Cruëll tirant, ne feroit Essuyer a son Esclave. Cet a ce payement periodique que J’attribue le Comble de mes Malheur, parcequ’il ma barrer toutes les Moyens pour faire un Etablissement sollide soit en Europe ou meme dans ce païs cy. Mais pourquoi Vous Ennuyerai je d’un recit de mes Malheur, dont Vous Connoissez trop bien tout les detailles. Il S’agit de portez L’Afaire a une decision definitive, il S’agit de mettre ma derniere application devant le Congrès. L’Esperence que nos Affaires publique prendrons une tournure plus Avantageuse nous a fait suspendre, cette demarche finale depuis dix huit mois. Ce retard m’a approche a ma derniere resource, et tout changement pour le Mieux dans les Affaires Publique, S’emble S’eloigner a mesure que je m’approche de ma derniere Ruine.
Comme il ne S’agit point d’un payement, Mais d’une Reconnoissence de la justice de mes pretentions je Vous demande S’il Vaut la peine de suspendre plus longtems la presentation du Memoire en question Cependant je me repose entierement sur Vos lumieres: faites ceque Vous juges apropos, Mais Epargnez moi L’a demarche humiliante, de sollicité; même d’exposer mon Affaire, personnellement a cette Classe des Gens, que je croie insensible aux sentimens de L’honneur & de delicatesse.
je Viendroi Vous Voir pour Vous Epargnez la peine de m’ecrire. bon soir
steuben

